       Case 19-13107-mdc           Doc -1 Filed 08/16/19 Entered 08/16/19 15:20:27                          Desc
                                    Certificate of Service Page 1 of 1
Debtor 1   JANE B. JONES                                              Case Number (if known) 19-13107 MDC



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                       :
  JANE B. JONES                                :    BK. No. 19-13107 MDC
                           Debtor              :
                                               :    Chapter No. 13
  KINGSMEAD ASSET HOLDING TRUST                :
                           Movant              :    Document No.
                   v.                          :
  JANE B. JONES                                :
                           Respondent          :
                                               :

                  CERTIFICATE OF SERVICE OF NOTICE OF POST-PETITION FEES,
                                  EXPENSES AND CHARGES
          I certify under penalty of perjury that I served or caused to be served the above captioned Notice of
  Post-Petition Fees, Expenses and Charges on the parties at the addresses shown below or on the attached list on
  August 16, 2019.
  The types of service made on the parties were: Electronic Notification and First Class Mail.
  Service by Electronic Notification                                 Service by First Class Mail

  WILLIAM C. MILLER, Esq., (TRUSTEE)                                 JANE B. JONES
  P.O. Box 1229                                                      614 FELTON AVENUE
  Philadelphia, PA 19105                                             SHARON HILL, PA 19079

  GEORGETTE MILLER, ESQUIRE
  335 EVESHAM AVENUE
  LAWNSIDE, NJ 08045

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET SUITE 502
  PHILADELPHIA, PA 19106
  If more than one method of service was employed, this certificate of service groups the parties by the type of
  service. For example, the names and addresses of parties served by electronic notice will be listed under the
  heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
  by First Class Mail.”
                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31625
                                                   Fax Number: 215-568-7616
                                                   Email: jerome.blank@phelanhallinan.com
  August 16, 2019
